OFFICEOFTHEATTORNEY     GENERALOFTEXAS
                                AUSTIN
GROVER SELLERS
ATTORHE” GENERAL


                                                        ;.
                                                             .

  Mrs. B. B, Saps,
  Director & F,xccutiveSecretary
  Teacher Retirenest System of Jexas
  Austin, Texas
                                                                  ,
  Dear &dam:               OplnlionIJo.O-7155
                           Rer -Constructionof
                                Acts   3.343, k8
                                with roferznce
                                permakently ret
                                nay teach lnte
                                ing the war e
         ,.




                wn     House Bill 602 teachers who had accepted
              retirement annuity on and prior to August 3Lat
              Vera glvcn tho privilege of returiIingto the
: ms. B. R. Sapp - page 2

           teaching profession durirtgthe World War conflict,,
           comonly knom as World Var II, and for twelve
           nonthn thcrzafter. Aunuity payments wore to be
           suspendedduring the tine that the said member     ;L,
           waa engaS8d in taachmg, but when the said nonber '.
           again accepted retirenont annuity, said annuity
           vaa to be the same as that established on or beftire
           August 31, 1942.
                      "This~officehas interpreted the law to
           'meanthat a teachdr who accepted retirement annuity
            on or before August 31, 3942 could.raturn to tha
         '. tea@     professionbut when they aga:aLna&cd for
          ,'thci&I?~etirencntannuity, th8y would fro,nthat data
            on.<$ccons:dorcdas teachor who had actually re'
           .tiredafter August 31, 1942.
           : ,...,
              ;.
                      %e now have a case of Ada A. Iiarcling
            vho retsred prior to August 31, 1942.a.M returned to
            the teachingsprofession August 31, 1944. She aga2n
                        31, 1945 and her rotironcnt cJlnui.tg
            retired t:Iay                                    was
            paid to her. Sinehas now again rc-entcrcd the
            teaching professionJanuary 1, 19&G and asked that
            v8 again suspend her annuity payr~ents.
                     .#I
                      Can a teacher So ti'and out of the teaching
            protossionduring th8 psriod prcec.rlbed,or arc they
            consldcrodporzanently rotZ.redwh8n they ask for :
            their annuity the second tiae?"
                     Section 3, If.R. 602; Act8 19&3,'~&.h Legislature of
        kas, R. S,, reads as Sollo~rs:
                      %c* 3. That Subsection 1 of Section 5
            of Senato Dill No. 47, Acts of th8 Forty-fifth
            Legislature,Regular Session, a8 axended by House
            Bill no, 1016, Acts of th8 Party-seventh Legfclatura,
            R8gular Session, be snd the sake 1s horcby annnded
            00 as to h8raaftcr rcaQ as follo~o:                :
    /                 (I
                       1. Service Retir8mcnt Benefits.                  m .
f                    "Any member nay ratire upori vritten
            applicationto th8 Stato Board of Trustees. Retlrensnt
            ehallbo effective cs of th8 ond of the school year then
1           current,provldod that tho said nonber at the tin8 oo
1                       .
i
      &a. 8. B. Sap$ ; Pago 3

         . speclfiddfor Ne retiremnt shall have attained
        ~ the age of sixty 60) years end shall h&v.ecoil’
           pletcd twenty (20I or mope years of creditable
           8ervice,sac9provided fkrther t&A no retirennnt
           shall bs cffectivo prior to August 31, 191&l;;,   Any
           &mnber in service who has nttsined th3 ase'o?        '
           8Qventy (70) years shall be rotfred forthwtth,
           provided that with the approval of his mployar
           he nay rermin in service. Any member who has
    .-     accepted servlco retirement shall be -1neliyFbla
           and dlequslF%ed to resume and/or continue
           teaching S.nthe public schools of Texas, and         ’
           also .sliall
                      be inoll&ible and disqualified to ba
       .’ otherviseemployed 5s a teacher uudcr this Act;
           provided, however, that Purin3 the praoent world con-
           flict, comouly called World Mar II,'       and for a period
       i’ of twelve (12) months thereafter,’a rstirea 123r~bber   vho
           retired August 31, I 42,,and prior thereto (and only
           such retired members3 , shall not be ineli3lble and
           disqualifiedas above stated but may be cnployed as.
           a teacher under the terms of thZs Act; provideb,
           hovcver, that du~9.11~said time that a retired
        . tssmbcris so ex@oyed, ret~rcmont benefit pzy.gnants
           that would othcrzfsc have becn paid to said r;ler&mr
           shall be suependea and ehall be raaumd again when
           said nmber leaves said cnployaent pcrmncntly;
           providedfkther that dul*in3tho t;inothat said
           retired teacher member io emplogcd a5 a tecchcr, es
           above specified aud lfmitcd, no retlrel;;ent   deductions
           shall be made frm his mlnry, aad the retiremet
           benefits that .are paid to aoLd retired mcmbc~ after
           the benefits are a3aLn reeumd shall be In the oa!m
           amount as wcra peld on the ori3im.l retlrcmnt;
           provided that if a roti?& mmber returns to teaching
           as above outlined, dur*In&the tins he is so tenchin3,
           both the mnboroh~p annuity ps.yinent    and the p??Los
           sorvico e.rmuI.ty
                           pament, to which said retired me:.9zr
           would have been entitled if ho had not so rctumod to
           tcncNn3, shall be transfcrrcd to the State ikmber-
           ship Accumlotlon Puud; provided furthe??t?iatif a
           rctirad m&m.+ who olocted to r-y~?lvc     an C%nulty
           in a guaranteedpsynent for a certain nullberof
           years after ratircmnt returns to teachin as nbova
           apecificd,tho titr,c 80 spent tcaChinC:   by :iv.ch
                                                             ro-
           tired neubcr aftor the inItfol 01’o~iglual retironcnt
           ohall co~mt as tim? wM.hIn said certain nLu!bcrof
           years the mum as tf cald rctirod mt;ibcshad not re-
           turned to teaching; provided furthsr that my rctilaed.
           nmbbos who ncccpts onploymcnt as a teacher, except in
           the prcscnt worid conflict end for tvclvc (12) ncuthc



.
I-                                                              :?,   707




         thereafter, as above spsclfied, shall forfeit all
         rights as a tistirocl
                             teacher snclany and all claims
         to any retirementbenefits under this Act: provlced
         further that every retired member is charsed with
         the knowledge of all these provisions and by re-
         tumiri to teaching shall be deemed to have accoptcd
         the 8e.xio."
                   It is our opinion that the present wsr has not yet
     legally concludedand cannot bs consldoreci a8 concluded In ~ths
     legal sense even though actual hoatilitles are at an end. It
     is our further opinion that the prosont war will not be offl-
     &ally and legally concluded until the Congress of the United
     states, or the President~by authority of Comress, formally       .
     proclaimsthe termination or oonclusion thereof. See Opition
     No, 0-6i%7 of this departmant, a copy of which is enclosed for
     your Information.
                   In answer to your first question, it is our
     opinion that the rotirad teochcrs inqu3zaciabout may remain in
     the teachFng profession until the prosent war is legally concluded
     se outlined in the pnragrsph next above, .endfor 12 mo:Ghs
     thercaftor,as provided in Cjeotlon3 of W. 8. 602, nupra.
                 With reference to your eecoi~cl question, it Lo.clear
   that under the facts stated the teacher in question was already
   ‘nermancntlyrc.ttred”prior to Au,=& 31, 1942,and it w&3 only
   throughI!.B. @2zupra,     that she was entitled, as an cxcapt;lon
   to the general Teachers Retirement Law to teach Ourins World
   War II and 12 months thereafter. It Is our opinion that the
   dotinantpurpose of the above exception in H. B. 602, aupra, wqn
   to allow permanentlyretired teachers to ngain enter the teaching
   professiondur’lz the war period (and 12 months thereafter) in
 i order to relieve the tonchor shortage in our publlicschools,
                   Answering your second question, it is thoreforo
     Our opinion that the retlrcd tcnchors in question c&z go In
     and out of the teaching profession, at.thclr option, until the
     Presentwar is officially and lc~clly concluded, and 12 months
     thsn-after,and that such teachers do not forfeit the right to
     teachduring such porlod merely bece.usol&y have bnen pnld
     ~‘otirementannuities during a period of time in which ouch
     ts6chors.worenot trschinz as outlined in your letter. St
     sccnoclear to us that the Legislatura contei?plnted thst during
     the wnr emergency that pormnnently rotircd tenchors should be
     allowedto teach at ouch tines as they could be needed to
     M~CVC the teacher ehort.nSeand the Leg.Lslaturo  did not Intend
#ro. 8, 8, Sapp - Page 5


to bar such teachers fron teaching intetittently during such
period     if they were not employed continuouslyna teachers during
the perLo&. In other words, WQ think such retired teachers
are entitled to teach during all or any part or parts of such
war period     and 12 months thereafter,as long as there is a
dem~and    for thoir service&.                    I
                                    Very truly yours.